Citation Nr: 0123276	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to increased evaluation for low back back strain 
with degenerative disc changes, old herniation L4-5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945, and from January 1951 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied a rating in excess of 20 percent for 
service-connected low back disability.  

The veteran filed a notice of disagreement in November 1999, 
and the RO issued a statement of the case in December 1999.  
In March 2000, the veteran submitted additional medical 
records to the RO, and in March 2000, the veteran was granted 
an increased 20 percent rating for his back disability, 
effective August 1999.  The Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993); See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Consequently, the matter of an increased rating for 
service-connected low back disability remains viable on 
appeal.

In July 2001, the veteran testified before the undersigned 
Board Member.  A copy of the transcript of that hearing is of 
record.


REMAND

Historically, the Board notes that service connection 
originally was granted for lumbosacral strain, and evaluated 
pursuant to Diagnostic Code 5295.  Since that time, the 
veteran has been shown to have intervertebral disc syndrome.  
Hence, the disability has been recharacterized as low back 
strain with degenerative disc changes and L4-5 herniation, 
which is currently evaluated under the provisions of 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

During his Board hearing, the veteran and his representative 
asserted that the veteran was entitled to a higher rating for 
his service-connected low back disability.  The veteran 
testified that his low back disability caused stiffness, and 
bending over caused indescribable pain in his leg and hip, 
which totally incapacitated him for a week or sometimes 
longer.  He related that he had sharp pain and a burning 
sensation across the hip, radiating down both legs, mostly 
the right leg to the ankle.  The veteran maintained that he 
takes three Excedrin about four to five times a day for his 
pain, and uses a back brace every day, and indicated that he 
has pain all the time.  He stated that he was unable to bend 
to tie his shoes, and cannot drive for any extended period 
without stopping several times to get out of the car and 
stand up, and cannot walk for extended periods, and sometimes 
his leg is so painful that he collapses to the floor.  He 
estimated this excruciating pain occurred about two or three 
times a year, slept with plywood under his mattress, and was 
unable to do recommended exercises because of the pain.  The 
veteran related that he had been receiving regular treatment 
for all his medical problems from his primary physician Dr. 
Wilson, whom he saw every month.  The Board notes that the 
most recent VA treatment records of record are dated in 
January 2000.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected joints or musculature.  In such instances, the 
provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, an 
examination of musculoskeletal disability performed for 
rating purposes must include consideration of all factors 
identified in 38 C.F.R. § 4.40 and 4.45 (2000), to include 
whether the veteran experiences functional loss due to 
limited or excess motion, painful motion, weakness, excess 
fatigability and/or incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202, 205-207 (1995).

The Board notes that the pertinent medical evidence of 
record-specifically, the January 2000 Bossier Medical Center 
examination report and the report of a September 1999 VA 
examination-does not include sufficient clinical findings to 
properly consider the factors referred to above.  Under these 
circumstances, a remand is warranted to obtain clinical 
findings as to the extent of functional loss attributable to 
such factors as limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, including with 
repeated use or during flare-ups.  The veteran is hereby 
notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

To ensure that the examiner's review of the veteran's 
pertinent medical history is an informed one, up-to-date 
treatment records should also be compiled on remand, to 
specifically include relevant medical records from all 
private physicians referenced in the veteran's testimony 
before the Board, any pertinent VA medical facility(ies), or 
records from any other governmental entity.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain (or, assist the 
veteran in obtaining) pertinent medical records from any 
other source(s) or facility(ies) identified by the veteran.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
finalized.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, to specifically include records 
from any pertinent VA facility at which 
the veteran has received treatment, as 
well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free to 
submit additional medical or other 
records, also, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo medical 
examination.

2.  After associating with the claims 
file all records received pursuant to the 
above-requested development, the veteran 
should be afforded VA orthopedic and 
neurological examinations of his low back 
at the VA Medical Center in Shreveport, 
Louisiana.  If possible, the veteran 
should be examined while he is 
experiencing an "acute exacerbation" of 
his low back symptoms.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physicians designated to examine 
the veteran.  All indicated tests and 
studies, to include x-rays and range of 
motion studies (reported in degrees, with 
standard ranges provided for comparison 
purposes), should be accomplished, and 
all clinical findings should be reported 
in detail.

The orthopedist should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If there 
is clinical evidence of pain on motion, 
the examiner(s) should indicate the 
degree of motion at which such pain 
begins.  If the veteran is being examined 
during a period of "acute exacerbation" 
of his low back symptoms, the examiner 
should clearly so state.  Otherwise, 
after reviewing the veteran's complaints 
and medical history, the examiner(s) 
should render an opinion, based upon best 
medical judgment, as to whether, and to 
what extent, the veteran experiences 
likely additional functional loss (beyond 
that which is demonstrated clinically) 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use..  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  
The orthopedic examination report should 
be provided to the neurologist.

The neurologist should describe all of 
the veteran's current neurological 
symptoms, and indicate the frequency of 
any attacks attributable to disc 
impairment.  The physician should also 
offer an assessment, based upon both 
orthopedic and neurological findings, as 
to whether the veteran's overall service-
connected low back disability is best 
characterized as moderate, with recurring 
attacks; severe, with recurring attacks 
and little intermittent relief; or 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of the diseased disc(s) and little 
intermittent relief.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, in a 
typewritten reports.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

8.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development and/or notification action, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO should apply 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the RO should 
consider the extent of functional loss 
due to pain and other factors, consistent 
with 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca decision, cited to above.  The RO 
must provide full reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claims file is 
returned to the Board for further 
appellate consideration..

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




